DETAILED ACTION
This action is responsive to the request for continued examination filed 11/9/2021.
Claims 1-22 are pending. Claims 1, 2, 6-9, 12-16, 20, and 22 are currently amended, and Claim 23 is canceled. 
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, et al., U.S. PGPUB No. 2013/0121580 (“Chen”), in view of Liberman Ben-Ami, et al., U.S. PGPUB No. 2013/0136253 (“Liberman”).
Chen teaches a system and method for monitoring application usage patterns. With regard to Claim 1, Chen teaches a computer implemented method for analyzing screen data to provide collaboration and consumption opportunities, comprising: 
receiving, by at least one processor, a screenshot of a visible portion of a display of a client computer at a time point and metadata associated with the screenshot, wherein the screenshot and the metadata are associated with a first user ([0048] describes that events captured by a work content collector can specify the identity 
extracting, by the at least one processor, text from the screenshot using optical character recognition ([0040]-[0045] describe several scenarios where text is extracted from screen captures through OCR).
Chen, in view of Liberman teaches determining, by the at least one processor, a topic for the screenshot using the extracted text; storing, by the at least one processor, a data item in a database, wherein the data item comprises a mapping between the determined topic and the first user, the screenshot, and the metadata associated with the screenshot; and providing, by the at least one processor, the screenshot and the metadata associated with the screenshot to a second user based on the mapping between the determined topic and the first user.
Chen teaches at [0040]-[0041] that the work content collector is able to determine mouse and keyboard events on a screen, and interrogate graphical components and perform OCR to determine text of the program into which text is being entered. [0048] describes that each event record includes an identity of the active user. 
Liberman teaches at [0048] that web capture servers capture user interaction data. [0051] describes that analysis servers extract metadata attached to recorded webpages for web sessions. A user that executes interactions is identified, and user profile data is attached to the interaction content or documents. Indicators or categories for the interactions are determined and stored in user histories, including determined topics or keywords. [0053] describes that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen, in order to provide more robust stores of user data and enable more complete analysis of user activity.
Claim 8 recites a system which carries out the method of Claim 1, and is similarly rejected. Claim 15 recites instructions which cause a device to carry out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Chen teaches that the metadata comprises at least one of a date and time of the screenshot, a name of the first user, a name of a program running in a foreground on the display of the client computer, a filename or title of a current document visible on the display of the client computer, current activity of the first user, or an annotation associated with the screenshot. [0047]-[0048] describe that the data recorded includes a program within which input occurs, a timestamp, and the identity of the user.
Claim 9 recites a system which carries out the method of Claim 2, and is similarly rejected. Claim 16 recites instructions which cause a device to carry out the method of Claim 2, and is likewise rejected.

Claim 10 recites a system which carries out the method of Claim 3, and is similarly rejected. Claim 17 recites instructions which cause a device to carry out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Chen teaches extracting an entity from the extracted text; and storing the entity in the metadata. [0044] describes that websites accessed in a web browser can be extracted and stored in an event record.
Claim 11 recites a system which carries out the method of Claim 4, and is similarly rejected. Claim 18 recites instructions which cause a device to carry out the method of Claim 4, and is likewise rejected.
With regard to Claim 5, Liberman teaches that the determining further comprises: extracting a list of informative keywords from the extracted text; identifying a cluster of keywords from the list of informative keywords; and determining the topic using the cluster of keywords. [0041] describes that topic matching can be carried out by matching a plurality of keywords in a current session with keywords in extracted data from previously recorded sessions. 

Claim 12 recites a system which carries out the method of Claim 5, and is similarly rejected. Claim 19 recites instructions which cause a device to carry out the method of Claim 5, and is likewise rejected.
With regard to Claim 6, Liberman teaches that the providing further comprises: determining a second topic associated with the second user is equivalent to the determined topic based on the mapping between the determined topic and the first user; and providing the screenshot and the metadata associated with the screenshot to the second user based on the determining. [0041] describes that topic matching can be carried out by matching a plurality of keywords in a current session with keywords in extracted data from previously recorded sessions, which can cause the previously recorded session to be accessed and displayed to the agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen, in order to provide more robust stores of user data and enable more complete analysis of user activity.

With regard to Claim 7, Liberman teaches that the providing further comprises: receiving a second topic from the second user; and determining the first user is associated with the second topic based on the mapping between the determined topic and the first user. [0051] describes that a user can retrieve interactions for a specific user on a specified topic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen, in order to provide more robust stores of user data and enable more complete analysis of user activity.
With regard to Claim 21, it is obvious in light of the teachings of Liberman that the extracting the list of informative keywords further comprises: extracting the list of informative keywords from the extracted text using a term frequency-inverse document frequency technique. [0039] describes that data extracted from interactions can be analyzed, including the frequency of certain keywords. Examiner takes official notice that a term frequency-inverse document frequency technique was a well-known technique for carrying out such a statistical analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known technique with Liberman, as it provides an algorithm which is simple to calculate and extracts meaningful words from documents.

With regard to Claim 22, it is obvious in light of the teachings of Liberman that the determining the topic using the cluster of keywords further comprises: identifying the cluster of keywords from the list of informative keywords using an induced bisection k-means algorithm. [0041] describes that topic matching can be carried out by matching a plurality of keywords in a current session with keywords in extracted data from previously recorded sessions, based on frequency. Examiner takes official notice that it was well-known at the time of invention to use an induced bisection k-mean algorithm to perform clustering. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the well-known method with Liberman, as it is a high performing algorithm capable of outperforming other methods.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Liberman with Chen. Liberman records more extensive user interaction data than what is described in Chen. Therefore, one of skill in the art would seek to combine aspects of Liberman with Chen, in order to provide more robust stores of user data and enable more complete analysis of user activity.


Response to Arguments
Applicant’s arguments have been considered, but are moot in light of the new grounds for rejecting the claims as the Liberman reference cures any deficiencies with regard to the previously cited prior art teaching or suggesting the elements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
12/30/2021